DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “permanently sealing the check valve by melting the one or more layers of perforated film” (see the last two lines of the claim).  The claim also recites on lines 7-10 that the check valve can occupy a closed and open state, which thus conflicts with the last two lines of the claim.  That is, it is not clear as to how the check valve can occupy open and closed states while also being permanently sealed by melting.  
Furthermore, the bounds of the claim are not seen to be clear because the claim is directed to a product, but subsequently recites method limitations directed to multiple points in time, where it is not clear as to whether the method limitations further limit the claim.  For example, the claim recites that dry ice and food are disposed in the internal chamber (lines 17-18) but further recites that the dry ice sublimates (lines 19-23).  Since the claim is directed to a product, and as sublimated dry ice would no longer have been present in the package, the claim is not clear as to whether dry ice is required in the claimed package.  Similarly, it is not clear as to whether the claimed package has a specific oxygen concentration or whether the claimed package must merely be capable of having a particular oxygen concentration.  
For the purpose of examination, the claimed package has been construed to require: “A food package comprising: packaging comprising: a flexible liner defining a wall aperture and an internal chamber, the internal chamber having an internal atmosphere; a check valve mounted to the flexible liner and covering the wall aperture, wherein said check valve is configured to occupy: (i) a closed state blocking fluid communication between the internal chamber and ambient via the wall aperture, and (ii) an open state enabling fluid flow from the internal chamber, through the wall aperture, and into ambient; said check valve comprising an inner barrier and a rigid outer barrier, the inner barrier and the rigid outer barrier having different material compositions, and the inner barrier comprising a peripheral adhesive and a central inner barrier comprising one or more layers of perforated film; and said check valve disposed completely external to the interior chamber such that venting fluid crosses the wall aperture before reaching the check valve, wherein dry ice and food are disposed within the internal 
Claim 6 recites, that “immediately prior to depositing the dry ice and food, the internal atmosphere has a pressure that is equal to ambient and the internal atmosphere comprises at least 19% oxygen by volume.”  This limitation is indefinite as it is not clear as to what structure this would have imparted to the claimed food package, and is thus unclear as to how it would have further limited the claimed food package.   That is, the claim is directed to a closed food package which has dry ice and food in the packaging and the packaging comprising a check valve that can open and close, a flexible liner and where the packaging is closed via a seal across the flexible liner.  Therefore, it is not clear as to what structure, an intermediate step of an internal atmosphere comprising at least 19% oxygen, would have been imparted to the above claimed package.  
Claim 7 recites, “wherein no active atmospheric modification process is applied to the internal atmosphere after depositing the food and dry ice within the internal chamber and before the oxygen concentration of the internal atmosphere becomes less than 1% by volume.”  Similar to claim 6, this limitation is indefinite as it is not clear as to what stricture this would have imparted to the claimed package, and is thus unclear as to how it would have further limited the claimed food package.  That is, the sublimating of the dry ice and the coaction of the dry ice with the check valve to result in an oxygen concentration of less than 1% within ninety seconds is seen to be an intended use of the claimed package.  Thus, it is unclear as to what structure an intermediate condition of no active atmospheric modification prior to achieving an oxygen concentration of less 
Claim 11 recites, “disposing the packaging in a bin prior to the dry ice and food being deposited, the bin comprising a bottom and a plurality of side walls, the food being deposited into the packaging as raw and at a refrigerated temperature, the dry ice flash freezing the food, wherein the food has never been frozen prior to being deposited into the packaging.”   Since claim 1 and claim 11 are directed to a package, it is not seen to be clear as to how a step of disposing the packaging in a bin prior to the dry ice and food would further limit the package - which has been construed as comprising dry ice and food.    Claim 11 depends ultimately from claim 1, which is directed to a food package.  Claim 11 is not clear as to what structure is being imparted to the claimed food package.
Claim 12 recites, “wherein disposing the packaging in the bin comprises wrapping the packaging about a top perimeter of the bin, the top perimeter being defined by top surfaces of the plurality of side walls.”   Claim 12 depends ultimately from claim 1, which is directed to a food package.  However, claim 12 appears to be reciting an intermediate step such that claim 12 is not clear as to what structure the intermediate step would have imparted to the claimed package as recited in claim 1.
Claim 13 recites, “closing the bin after the liner equilibrates with ambient such that the packaging is completely disposed within the bin.”  Claim 13 depends ultimately from claim 1, which is directed to a food package.  Claim 13 is not clear as to what 
Claims 2-10 and 14 are rejected based in their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spangelo (WO 2016146623 - cited on IDS) in view of Hartman (US 20070232473).
In view of the rejection under 35 U.S.C. 112b, for the purpose of examination, the food package as recited in claim 1 has been construed to require: “A food package comprising: packaging comprising: a flexible liner defining a wall aperture and an internal chamber, the internal chamber having an internal atmosphere; a check valve mounted to the flexible liner and covering the wall aperture, wherein said check valve is 
Regarding claim 1, Spangelo teaches a food package comprising a flexible liner defining an internal chamber (see page 3, lines 16-17 - “sealable bag”).  Spangelo further teaches that there can be a check valve mounted to the liner, which would obviously have covered a wall aperture (see page 3, lines 4-6; see also, page 8, lines 24-32).   It would have been known to one having ordinary skill in the art, that a check valve is a one-way valve and therefore, it would have been obvious to one having ordinary skill in the art, that a one-way valve would have been configured to occupy a closed state blocking fluid communication between the internal chamber and ambient and an open state allowing fluid flow from the internal chamber through the wall aperture and into ambient.
Spangelo further teaches that dry ice (see at least, the figures and page 5, lines 12-15; page 7, lines 8-38) and food are within the internal chamber (see at least the 
Regarding the limitation of “wherein the dry ice sublimates within the closed packaging, pressurizes the liner, and causes the check valve to occupy the open state and allowing the internal atmosphere within the internal chamber to vent through the open check valve until pressure within the liner stabilizes with ambient, thus causing the check valve to occupy the closed state,” Spangelo’s package includes dry ice, which would necessarily sublimate (see page 7, lines 35-38) and Spangelo’s one-way valve is seen to be capable of opening to allow atmosphere within the chamber to vent until the pressure in the liner stabilizes so as to cause the check valve to close.
Regarding the limitation of “wherein the dry ice, the packaging and the check valve are sized and configured such that venting through the open check valve results in the internal chamber having an oxygen concentration that is less than 1% by volume within ninety seconds of the closing of the packaging,” it is seen that this is an intended use of the claimed package.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is further noted that the claims are directed to a product and not the method of making a product and in view of the rejection under 35 U.S.C. 112b, it is not seen that the claimed food package can have a openable and closeable check valve which is also permanently sealed by melting.  Therefore, it is seen that the step of “permanently sealing the check 
Claim 1 differs from Spangelo in specifically reciting that, “said check valve comprising an inner barrier and a rigid outer barrier, the inner barrier and the rigid outer barrier having different material compositions and the inner barrier comprising a peripheral adhesive and a central inner barrier comprising one or more layers of perforated film;and said check valve disposed completely external to the interior chamber.”
Hartman teaches a one way valve entirely on the exterior of the flexible container (see figures 10, 12A-D; paragraph 60).  
Since Spangelo is not specific regarding the location of the check valve, to thus modify Spangelo and to place the check valve completely external to the internal chamber, as taught by Hartman would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, based on conventional locations for similar types of valves. 
Regarding the particulars of the check valve structure, it is noted that Hartman teaches a check valve that includes an inner barrier for preventing adhesive from migrating to the venting area (see figure 12D, figure 21A, item 292; paragraph 86); an rigid outer layer (figure 10D, item 140; figure 12D, item 144; paragraph 74, 97-99), where the flaps can be construed as having a degree of rigidity, because they can flex open but can also be closed.  The inner barrier has been taught by Hartman to comprise a peripheral adhesive (see figure 21a, 21B, item 250) and a central inner barrier comprising a perforated film (figure 21A, item 230; figure 10, item 130; 
As Spangelo already teaches a one way valve for releasing pressure from the interior of the package, and as Hartman also teaches an externally positioned one way valve also for releasing pressure from within a sealed food package, to thus modify Spangelo and to use known conventional one-way check valves would have been an obvious substitution of one conventional type of check valve for another, both equally recognized for relieving pressure within a sealed food package.  Regarding the limitation, “permanently sealing the check valve by melting the one or more layers of perforated film,” and in view of the rejection under 35 U.S.C. 112b, it is noted that this is seen to be an intended use of the claimed food package and that the valve as taught by the combination would have been capable of performing this function.
Regarding claim 2, as shown in figure 10 and 11, Hartman teaches that the inner barrier also comprises a ring of adhesive (154) disposed about the perforated film (130) for providing adhesion to the outer barrier.  It is noted that the rejection relies on modification of the figure 10 embodiment with the advantages of using an inner barrier (292) as taught in figure 21A for preventing from migrating into the venting area.
Regarding claim 3, as shown in figure 12D, Hartman teaches that the outer barrier comprises a plurality of flaps configured to occupy a plurality of open positions and a fully closed position.  As the reference teaches a one way check valve to release 
Regarding claim 6, it is noted that the claim is directed to a food package, which has dry ice and food disposed within the internal chamber of the packaging and the packaging being closed by forming a seal across the flexible liner.  As such, it is not seen that particular atmosphere prior to sealing would have provided a patentable distinction over the combination.  Since the claim is directed to a product and not the method of making the product and as Spangelo teaches that the package is also configured to vent out any residual oxygen (see page 3, lines 4-6), the prior art is seen to teach a package that is substantially similar to that claimed.  
Regarding claim 7, it is noted that the claim is directed to a food package, which has dry ice and food disposed within the internal chamber of the packaging and the packaging being closed by forming a seal across the flexible liner.  Since the claim is directed to a product and not the method of making the product and as Spangelo teaches that the package is also configured to vent out any residual oxygen (see page 3, lines 4-6), the prior art is seen to teach a package that is substantially similar to that claimed.  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Locke (US 5236728) Fallgren (WO 2017078587) and Malone (US 20020081041).
Regarding claim 4, it is noted that the claim differs from Spangelo in specifically reciting, wherein a weight of the food is sufficient to rip the flexible liner.  It is noted however, that ripping the flexible liner would also have been a function of the particular type and amount of food placed within the liner.    Nonetheless, Locke evidences that foods can indeed rip flexible liners (i.e. bags)(see column 1, lines 36-50).   Therefore, it is not seen that patentability can be predicated on the particular quantity of food to be packaged, where such a modification would have been an obvious matter of engineering and/or design.
Nonetheless, it is noted that Fallgren teaches that it has been notoriously conventional to place packages similar to that of Spangelo into an outer rigid container (see figure 63A) and Malone teaches that rigid outer containers can provide protection for food liners placed therein (see paragraph 40).
Therefore, to modify the combination and to package a quantity of food that could rip the liner would have been an obvious matter of engineering and/or design based on the desired amount of food to be packaged within the liner.  In view of this, it would have been obvious to one having ordinary skill in the art to modify Spangelo and use a rigid outer container for the purpose of protecting the flexible liner having food contained therein and would thus have facilitated allowing for additional quantities of food within the liner.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Fallgren (WO 2017078587) and Malone (US 20020081041).
Claim 5 differs from the combination applied to claim 1 in specifically reciting, an assembly comprising the package of claim 1 disposed in an outer bin, the outer bin being made from at least one of metal and cardboard.
However, Fallgren teaches in figure 63A that the container (20 - i.e. the flexible bags) can be placed into a rigid container, which would thus have had a base and side walls.  
To modify Spangelo and to place the flexible bags into an outer container would have been obvious to one having ordinary skill in the art for transporting the flexible containers in a protective outer container.   Further regarding the bin being made from at least one of metal and cardboard, Malone teaches outer containers for shipping that have been conventionally made from materials such as cardboard (see paragraph 40).  
To thus modify the combination and to use a cardboard container would have been an obvious matter of engineering and/or design, based on conventional materials used for the purpose of shipping foods.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Mizuno (US 5989608)
Regarding claim 8, Hartman teaches the peripheral adhesive is between ambient and the liner (see figure 21A, item 250, 254). 
Claim 8 differs in specifically reciting that the peripheral adhesive is also between ambient and the central inner barrier.
However, Mizuno teaches an adhesive layer (figure 9A, item 54) that is positioned between ambient and the liner (12, 32, 42) and is between ambient and the central inner barrier layer (figure 9A, item 58 - gas-permeable film).  To thus modify the combination, which already suggests two layers of adhesive for attachment of the outer .

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Vitallo (US 20120027323 - cited on IDS) and Klimak (US 3245428).
Regarding claim 9, the claim differs from the combination applied to claim 1 in specifically reciting, “wherein the rigid outer barrier comprises a peripheral base and a dome, the dome comprising a plurality of flaps, each flap being configured to stop against a closing surface.”
However, Vitallo also teaches a one-way valve positioned externally on a flexible package (see paragraph 3 - the base of the casing is permanently sealed to the exterior surface of the storage container; paragraph 41 - components 15 and 17 located at a predetermined height from the base and located in a plane above the outer surface of the bag: Thus it would have been obvious to one having ordinary skill in the art, that the check valve can be completely external to the interior chamber.)  The outer barrier is 
Because Vitallo teaches an outer barrier slitted structure that is similar to the outer barrier slitted structure already taught by Hartman (see figure 12D to 13F), to thus modify the combination and use a domed outer barrier material would have been an obvious substitution of one conventional biased valve cover for another, both recognized for performing a similar function of being biased closed while allowing gas to exit the container when an internal pressure has been increased.  Regarding the “each flap being configured to stop against a closing surface” since Vitallo’s outer barrier has flaps that abut each other, the flaps are seen to be configured to stop against a closing surface.  It is further noted however, that Klimak evidences positioning closing surfaces (see figure 2, item 12) for check valves, where the closing surfaces abut the flaps (11) for providing sealing contact and positioning in relation to each other (see column 3, lines 9-29). 
Modification of the combination to provide such closing surfaces would have been obvious to one having ordinary skill in the art to ensure sealing contact and the requisite closing of the flaps.
Regarding claim 10, in view of Hartman, Vitallo and Klimak, the combination teaches, “wherein each flap is formed by a slit cut into the dome and each flap is configured to open by hinging about a crease defined in the dome, and each flap is biased by an internal spring force toward a closed position where the flap is stopped against the closing surface.”

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Morris (US 20060013929), Barshak (US 20140134303) and Fallgren (WO 2017078587).
Regarding claim 11, it is noted that in view of the rejection under 112b, the claim is not clear as to the structure being implied.  If it could have been construed that the claim is further directed to the food package of claim 1 further comprising a bin within which the sealed flexible liner is placed and where the food is flash frozen, then the claim differs from the combination applied to claim 1 in this regard. 
However, Morris evidences that flash frozen raw foods can be advantageous for extending shelf-life and while locking in the flavors (see paragraph 52 - raw fish; paragraph 63).  Barshak also teaches that the meat can be fresh and subsequently frozen (paragraph 36-40 - where fresh lobster - i.e. raw lobster - is flash frozen).  
As Spangelo is not seen to be limiting regarding the particular type of food, to thus flash freeze the food would have been obvious for the purpose of extending the shelf-life while also avoiding cell membrane damage and preserve flavor. 
Claim 11 differs from this combination in specifically reciting, that food package comprises the packaging in a bin comprising a bottom and a plurality of side walls.
However, Fallgren teaches in figure 63A that the container (20 - i.e. the flexible bags) can be placed into a rigid container, which would thus have had a base and side walls.  To modify Spangelo and to place the flexible bags into an outer container would have been obvious to one having ordinary skill in the art for transporting the flexible containers in a protective outer container.  
Regarding disposing the packaging in a bin prior to depositing dry ice and food, as the claim is directed to a product and not the method of making, the combination is seen to teach the structure implied by the claim, which is a bin that includes packaging that comprises dry ice and food.  
Regarding claim 12, it is noted that the claim appears to be directed to an intermediate step.  Therefore, as the claim is directed to a food package comprising a packaging comprising a flexible liner, a check valve, dry ice and food in the liner and where the packaging is closed by forming a seal across the flexible liner and where the sealed packaging is then placed into a bin, it is not seen that the intermediate step of wrapping the packaging about a perimeter of the bin would have provided a patentable distinction over the combination - which already teaches the food package within a bin.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 12 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Hoffman (US 20130048125).
Regarding claim 13, Spangelo already teaches that the packaging having the check valve can relieve pressure within the package and therefore is seen to be equilibrated with ambient (see at least, page 3, lines 4-6).  
Fallgren further teaches that there should not be any significant pressure built up in the bag and therefore also suggests an internal pressure stabilized with ambient (see page 52, lines 7-11).  Fallgren teaches that the bin can be subsequently closed (see figure 64 and page 119, lines 15-25).  Because the combination further teaches a check .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 13 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Brown (US 5354569) and Bowden (US 20080134640).
Regarding claim 14, it is noted that the structure imparted by the claim is seen to be a first bin enclosing a first packaging and a second bin enclosing a second packaging, both of which are shrink wrapped on a pallet.
Regarding claim 14, to provide a second bin similar to that taught by the combination applied to claim 13 would have been obvious to one having ordinary skill in the art, as a duplication of the same package.  Nonetheless, since Brown teaches stacking, it would have been obvious to have provided a second bin in a similar manner as a first bin.
Claim 14 differs in specifically reciting mounting the first and second bin on a pallet and shrink wrapping the pallet.
However, Bowden teaches that it has been conventional to use a pallet to facilitate the transport of goods and to protect goods from damage (see paragraph 3) and further where the stacked containers (see figure 9) can be shrink wrapped (see paragraph 69) to tightly seal and secure the goods.
To modify the combination to stack similar bins on a pallet and then shrink wrap the pallet would have been obvious to one having ordinary skill in the art, for the purpose of keeping the bins stable during transport.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4689936 discloses a vent with a porous layer that melts to seal the vent (figure 3d).  US 8545973 discloses a porous vent that is melted to be sealed (Figures 6-8B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VIREN A THAKUR/Primary Examiner, Art Unit 1792